Citation Nr: 1146631	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the overpayment of $7,448.73 for benefits paid for dependents was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran was divorced in December 2002.

2.  The Veteran's two stepchildren moved out of her house on October 31, 2002.  


CONCLUSION OF LAW

The overpayment of $7,448.73 for benefits paid for dependents was validly created.  38 U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. §§ 3.501, 3.503.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, an overpayment was created when dependents were removed from the Veteran's benefit award.  The Veteran has challenged the validity of this debt.

Certain notification must be provided to debtors in cases of collection of debts owed by reason of participation in a benefits program.  See 38 C.F.R. § 1.911(d) (2011).  These notifications include the amount of the debt, the reason for the debt, the available rights and remedies including the concept of and requirement for waiver, and other notifications.  See id.  In this case, a January 2009 letter informed the Veteran that her former spouse was removed from her award effective January 1, 2003, the first of the month following the date their marriage ended, and that her two stepchildren were removed from her award effective November 1, 2002, the day after they moved out of her household, resulting in an overpayment.  She was provided appellate rights at that time.  A March 2009 letter provided notification regarding the exact amount of the debt and of the Veteran's right to dispute the debt, request waiver and request a hearing.  Thus, the Veteran has been provided proper notification in this case.  

In addition, the Board notes that the case was remanded in May 2011 to ensure that the Veteran was provided proper notification.  A copy of a March 2009 letter providing such notice was then associated with the claims file.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In January 2003, the Veteran emailed VA and reported that she was recently divorced and needed to get her records updated with VA.  She noted that she needed to remove her husband and two stepchildren as dependents and asked how to do that.  Two days later, VA replied to the Veteran via email stating that VA needed to know the date of finalization of divorce.  That same day, a second email was sent to the Veteran's email address notifying her that it would be best if she sent the information through the mail as a signature was needed, or in the alternative, the Veteran would need to call VA and verify the information over the phone.  She was told that VA could not take action on her file through an email.  

In December 2008, the Veteran notified VA, via a signed statement, that her dependent information was not correct.  She reported that she had divorced in December 2002.  In January 2009, VA called the Veteran to verify her dependency information.  The Veteran reported that her two stepchildren moved out of her house on October 31, 2002.  That same month, VA removed the Veteran's two stepchildren from her award effective November 1, 2002 and removed her former spouse from her award effective January 1, 2003.  

The effective date of a reduction or discontinuance of compensation, dependency and indemnity compensation, or pension by reason of marriage, annulment, divorce, or death of a dependent of a payee shall be the last day of the month in which such marriage, annulment, divorce, or death occurs.  38 U.S.C.A. § 5112(b) (West 2002); see also 38 C.F.R. § 3.501(b) (2011).  In this case, the Veteran reports that she and her former spouse divorced in December 2002.  Thus, the discontinuance of additional benefits for the former spouse as a dependent effective January 1, 2003 was proper as that was the day after the last day of the month in which the divorce occurred.  

For a stepchild who is no longer a member of the veteran's household, the effective date of discontinuance of compensation for the child will be the last day the child was a member of the household.  38 C.F.R. § 3.503 (2011); see also 38 C.F.R. § 3.57 (2011).  In this case, the Veteran reports that her two stepchildren were no longer members of her household on October 31, 2002.  Thus, the discontinuance of additional benefits for the two stepchildren as dependents effective November 1, 2002 was proper as that was the day after the two stepchildren were no longer members of the Veteran's household.  

The Board is cognizant of the Veteran's argument that she notified VA regarding the status of her dependents in January 2003 and that if her award had been reduced at that time no overpayment would have resulted.  However, the issue before the Board is whether the debt was validly created and not whether a waiver of overpayment should be granted.  In this case, the Veteran received additional benefits for dependents for a period of time after these individuals did not qualify as dependents for purposes of additional VA benefits.  The effective dates of the discontinuance of benefits for dependents were properly calculated as described above.  Thus, the debt was validly created.    


ORDER

The overpayment of $7,448.73 for benefits paid for dependents was validly created.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


